                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:20-CV-223-D


 INFERNAL TECHNOLOGY, LLC,                   )
 and TERMINAL REALITY, INC.,                 )
                                             )
                           Plaintiffs,       )
                                             )                       ORDER
                  v.                         )
                                             )
 UBISOFT, INC., and UBISOFT                  )
 ENTERTAINMENT SA.,                          )
                                             )
                            Defendants.      )


       On-May 27, 2020, Infernal Technology, LLC ("Infernal") and Terminal Reality, Inc.

("Terminal") (collectively, ''plaintiffs") .filed a complaint against Ubisoft, Inc. and Ubisoft

Entertainment SA (collectively, "defendants") alleging infringement of two patents [D.E. 1]. On

November 12, 2020, defendants moved to dismiss for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6) [D.E. 22] and filed a memorandum in support [D.E. 23] ...·,.On December
                                                                                        -
                                                                                                 28,

2020, plaintiffs responded in opposition [D.E. 27]. On January 15, 2021, defendants replied [D.E.

28]. On January 28, 2021, plaintiffs filed a surreply with the court's permission [D.E. 29-1, 40].

As explained below, the court grants in part and denies in part defendants' motion to dismiss and

permits plaintiffs to file an amended complaint.

                                                   I.

       Terminal is a limited liability company based in Texas that develops video games and

graphics engines used to make video games. See Compl. [D.E. 1] ,r 2. This case concerns two

patents Terminal owns and licenses to other video game developers for use in making video games.



           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 1 of 13
See id. The first patent is U.S. Patent No. 6,362,822 (the "'822 patent''). See Ex. 1 [D.E.1-1]. The

second patent is U.S. Patent No. 7,061,488 (the "'488 patent"). See Ex. 2 [D.E. 1-2]. The '488

patent is a continuation-in-part of the '822 patent. See Compl. ,r 15. Both patents cover a specific

technique for rendering the application of light to a three-dimensional scene in a video game. See

id. ,r,r 48, 53; Ex. 1 [D.E. 1-1] 2; Ex. 2 [D.E. 1-2] 2. The U.S. Patent Trial and Appeal Board has

judged both patents to be valid, see Compl. ,r,r 17-18, and both patents expired on March 12, 2019.

See [D.E. 23] 1; [D.E. 27] 8 n.2. 1

        Infernal is a limited liability company based in Texas. See Compl. ,r 1. In June 2014, June

2015, and May 2020, Terminal and Infernal entered into a series of agreements granting Infernal an

exclusive right to use and enforce numerous patents owned by Terminal, including the '822 and' 488

patents. See id. ,r 2.

        Ubisoft, Inc. is a corporation organized under California law with a principal place of

business in San Francisco, California. See id.         ,r 3.   Ubisoft Entertainment SA is a company

organized under French law, and its principal place ofbusiness is in France. See id. ,r 4. Defendants

create, market, and sell video games throughout the United States, including in North Carolina. See

id. ,r,r 8-10, 19-47.

        Defendants' video games run on software called game engines. See id. ,r 48. Plaintiffs allege

that at least 13 of defendants' video games use at least one game engine that violates the '822 and

'488 patents. See id. ,r,r 48-49; Ex. 3 [D.E. 1-3] ('822 claim sheet); Ex. 4 [D.E. 1-4] ('488 claim

sheet).2 Specifically, plaintiffs allege that defendants use their infringing game engines to render



        1
            The expiration of the patents does not preclude this lawsuit. Cf. 35 U.S.C. § 286.
        2
            The complaint incorporates these exhibits by reference. See Compl. ,r,r 54, 68.

                                                   2

              Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 2 of 13
light and shadow in their video games, that the renderings are displayed on a computer screen, and

that defendants have tested and demonstrated these video games. See id. ft 10, 51-76.

          On May 27, 2020, plaintiffs filed this patent infringement action against defendants. See

Compl. On November 12, 2020, defendants filed a motion to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6) [D.E. 22]. Defendants contend that plaintiffs failed

to state a claim by not plausibly alleging compliance with the marking requirement in 35 U.S.C. §

287(a). See id.; [D.E. 23] 4-9. Plaintiffs disagree. See [D.E. 27] 10-19.

                                                   II.

          A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Cor_p. v. Twombly, 550 U.S. 544,

554-63 (2007); Coleman v. Md. Court of Am>eals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566

U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To withstand a Rule

12(b)(6) motion, a pleading ''must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550

U.S. at 570; Giarratano, 521 F.3d.at 302. In considering the motion, the court must construe the

facts and reasonable inferences "in the light most favorable to [the nonmoving party]." Massey v.

Ojaniit, 759 F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of

Charlottesville, 708 F.3d 549,557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of

Gilbert, 576 U.S. 155 (2015). A court need no,t accept as true a complaint's legal conclusions,

''unwarranted inferences, unreasonable conclusions, or arguments." Giarrantano, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 678-79. Rather, a plaintiff's factual allegations must

''nudge• [his] claims, Twombly. 550 U.S. at 570, beyond the realm of ''mere possibility'' into
''plausibility." Iqbal, 556 U.S. at 678-79.

                                                   3

             Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 3 of 13
        When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d435,448 (4th.Cir. 2011); see Fed. R. Civ. P. lO(c); Goines v. ValleyCmty. Servs. Bd., 822

F.3d 159, 165-66 (4th Cir. 2016); Thompson v. Greene, 427 F.3d 263,268 (4th Cir. 2005). A court

may also consider a document submitted by a ~oving party if it is "integral to the complaint and

there is no dispute about the document's authenticity" without converting the motion into one for

snmmaey judgment. Goines, 822 F.3d at 166. "[I]n the event of conflict between the bare

allegations of the complaint and any exhibit attached ... the exhibit prevails." Fayetteville In.vs. v.

Com. Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991). A court may also consider ''matters of

which a court may take judicial notice." Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308,

322 (2007); see Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

        The parties' arguments center on the marking statute in 35 U.S.C. § 287(a). It provides, in

relevant part, that patentees, or those making or selling patented items or items made under them,

''may give notice to the public that the same is patented, either by fixing thereon the word 'patent,"'

or an appropriate abbreviation, along with an address to a website ''that associates the patented article

withthenumberofthepatent." 35U.S.C. §287(a). Whensuchmarkingisnotfeasible, thepatentee

may mark the packaging. See id. "In the event of failure so to mark, no damages shall be recovered

by the patentee in any action for infringement, except on proof that the infringer was notified of the

infringement and continued to infringe thereafter, in which event damages may be recovered only

for infringement occurring after such notice." Id.3


       3
         The statute also provides that filing "an action for infringement shall constitute such
notice." 35 U.S.C. § 287(a). The parties agree that the patents at issue have expired and plaintiffs
are limited to pre-suit damages. See [D.E. 23] 2; [D.E. 27] 8 n.2. Thus, this form of notice does
not apply.

                                                   4

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 4 of 13
        Under the marking statute, a party may give actual or cons1ructive notice, but it must give

such notice as "a prerequisite to the patentee's right to recover damages." Dunlap v. Schofield, 152

U.S. 244, 248 (1894). Thus, "a party that does not mark a patented article is not entitled to damages

for infringement prior to actual notice." Crown Packaging Tech., Inc. v. Rexam Beverage Can Co.,

559 F.3d 1308, 1316 (Fed. Cir. 2009). Failure to comply with the notice requirement only precludes

recovery of damages ''for any time prior to compliance." Am. Med. Sys., Inc. v. Med. Eng'g Con,.,

6 F.3d 1523, 1537 (Fed. Cir. 1993). However, ''recovery of damages is not limited ... where there

are no products to mark." Tex. Digit. Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1220 (Fed.- Cir.

2002), abrogated on other grounds hy Phillips v. AWH Con,.• 415 F.3d 1303 (Fed. Cir. 2005).

       The duty ofpleading "and the burden ofproving either [actual or cons1ructive notice]·is upon

the plaintiff." Dunlap, 152 U.S. at 248; see Arctic Cat Inc. v. Bombardier Recreational Prods., Inc.,

876 F.3d 1350, 1366 (Fed. Cir. 2017); Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111 (Fed. Cir.

1996). However, "an alleged infringer who challenges the patentee's compliance ... bears an initial

burden of production to articulate the products it believes are unmarked" articles subject to the

marking statute. Arctic Cat, 876 F.3d at 1368. Even so, "[t]he burden of proving compliance with

marking is and at all times remains on the patentee." Id. at 1367.

      . The marking requirement does not apply to all patents, including ''where the patent is

directed to a process or method." ActiveVideo Networks, Inc. v. Verizon Commc'ns., Inc., 694 F.3d

1312, 1334(Fed. Cir.2012); Crown.Packaging, 559F.3dat 1316; Bandag.Inc. v. Gerrard Tire Co.,

704 F.2d 1578, 1581 (Fed. Cir. 1983). The marking statute's applicability also depends on what the

plaintiff asserts in the complaint. When a patent contains both process or method claims and some

other kind of claim (such as an apparatus claim), the marking statute applies differently when the

patentee asserts infringement ofthe process or method as opposed to infringement of all the patent's

                                                 5

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 5 of 13
claims. "Where the patent contains both apparatus and method claims ... to the extent that there

is a tangible item to mark by which notice of the asserted method claims can be giv~ a party is

obliged to do so if it intends to avail itself of the constructive notice provisions of section 278(a)."

Am. Med. Sys., 6 F.3d at 1538-39; see ActiveVideo, 694 F.3d at 1334. Accordingly, where there

is a tangible item connected to a patent containing both method and apparatus claims that can be

marked, it must be. See ActiveVideo, 694 F.3d at 1334; Crown Packaging. 559 F.3d at 1317; Am.

Med. Sys., 6 F.3d at 1538-39. But where a patent contains both method and apparatus claims, and

''the patentee only assert[s] method claims," the marking statute does not apply. Crown Packaging,

559 F.3dat 1317; see State Contracting& Eng'gCor,p. v. CondotteAm., Inc., 346F.3d 1057, 1074

(Fed. Cir. 2003); Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1082-83 (Fed. Cir. 1983).

Thus, the Federal Circuit has "specifically noted a distinction between cases in which only method

claims are asserted to have been infringed and cases ... where [the patentee] alleged infringement

of all its apparatus and method claims." Devices for Med., Inc., v. Boehl, 822 F.2d 1062, 1066 (Fed.

Cir. 1987). In contrast, where a plaintiff asserts both method and apparatus claims, the marking

statute applies to both claims. See ActiveVideo, 694 F.3d at 1334; Crown Packagin,g. 559 F.3d at

1317; Am. Med. Sys., 6 F.3d at 1539.

                                                  m.
       The court analyzes each asserted patent separately. See State Contracting & Eng'g, 346

F.3d at 1074 ("[W]e look to the asserted patents independently.").

                                                  A.
       Defendants recognize that "[p]laintiffs chose not to assert apparatus claims [under the '822

patent] in the [c]omplaint," but rather plaintiffs only asserted method claims. [D.E. 23] 6; see

Compl. ,r 61 (alleging that "[t]he duty to mark under 35 U.S.C. § 287 is inapplicable to the asserted

                                                  6

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 6 of 13
method claims ofthe '822 patent''). The parties dispute which cases govern that choice. Defendants

argue Crown Packaging is inapplicable and instead American Medical and ActiveVideo apply given

those cases say the ''marking statute 'applies to all the claims' in a patent containing apparatus and

method claims." [D.E. 23] 7. Both American Medical and ActiveVideo affirm the rule that "if a

single patent contains both apparatus claims and method claims, the marking requirement applies

to all claims," provided ''there is a tangible item to mark by which notice of the asserted method

claims can be given." ActiveVideo, 694 F.3d at 1334-3S (internal quotation omitted); see Am. Med.

Sys., 6 F.3d at 1S38-39. Defendants argue that once one of plaintiffs' video games is loaded onto

a computer screen using a game engine with one of plaintiffs' patents, there is a tangible item that

plaintiffs can mark under the statute. See [D.E. 28] 7. Defendants also argue that allowing plaintiffs

to assert only method claims under the '822 patent would frustrate the purpose of the marking

statute. See id. at 7-10. Plaintiffs disagree. See [D.E. 27] 13-14.

       The court rejects defendants' arguments. Plaintiffs have only alleged that defendants

infringed method claims under the '822 patent. See Compl. ,r 61. When a patentee has only asserted

method claims, the marking statute does not apply. See Crown Packaging, S59 F.3d at 1317; State

Contracting & Eng'g. 346 F.3d at 1074; Devices for Med., 822 F.2d at 1066; Hanson, 718 F.2d at

1082-83. Indeed, plaintiffs allege in their complaint that the marking statute does not apply to their

method claims for the '822 patent. See Compl. ,r 61. Although a plaintiff-patentee must plead

compliance with the marking statute, see Dunlap. 1S2 U.S. at 248; Arctic Cat, 876 F.3d at 1366, a

plaintiff-patentee need not plead compliance with an inapplicable statute. See Tex. Digit., 308 F.3d

at 1120. Thus, based on the facts pleaded in plaintiffs' complaint concerning the '822 patent and

the inapplicability of the marking statute to those claims, plaintiffs validly state claims under the

'822 patent.

                                                  7

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 7 of 13
        American Medical and Active Video do not require a different result. In Crown Packaging.

the Federal Circuit distinguished American Medical because the patentee in American Medical

asserted both method and apparatus claims. See Crown Packaging, 559 F.3d at 1317. In contrast,

the plaintiff in Crown Packaging "only asserted method claims despite the fact that the patent

contained both method and apparatus claims." Id. Because the facts in Crown Packaging were

"identical" to those in Hanson, the Federal Circuit was ''therefore bound by'' Hanson. See id. at

1316. Moreover, in Hanson, the Federal Circuit held that the marking requirement does ''not apply

where the patentee only asserted the method claims of a patent which included both method and

apparatus claims." Id.; see Hanson, 718 F.2d at 1082-83. Similarly, ActiveVideo does not help

defendants because the patents there involved one patent that contained only method claims and

three patents that contained only apparatus claims. None contained both. See ActiveVideo, 694

F.3d at 1334. Because this court must assess each of the asserted patents independently, see State

Contracting & Eng' g. 346 F.3d at 1074, and because the plaintiffs have only asserted method claims

from the '822 patent, Crown Packaging and Hanson control.

        Defendants also argue that applying Crown Packaging to this case would "entirely undercut''

the ''policies behind the marking statute." [D.E. 23] 7. According to defendants, ifa party can avoid

complying with the marking statute but still enforce a patent in litigation, the party arguably defeats

the marking statute's purposes of "1) helping to avoid innocent infringement; 2) encouraging

patentees to give notice to the public that the article is patented; and 3) aiding the public to identify

whether an article is patented." Rembrandt Wireless Techs., LP v. 'Samsung Elecs. Co., 853 F.3d

1370, 1383 (Fed. Cir. 2017) (quotation omitted); see Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d

143 7, 1443 (Fed. Cir. 1998). The marking statute, however, is permissive, not mandatory. See 35

U.S.C. § 287(a) (using a permissive ''may''). The marking statute then polices lack of compliance

                                                   8

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 8 of 13
by precluding the recovery of dam.ages for the time period ofnoncompliance. See Dunlap. 152 U.S.

at 248; Crown Packaging. 559 F.3d at 1316; Am. Med. Sys., Inc., 6 F.3d at 1537. Thus, the court

rejects the defendants' policy arguments.

        Finally, the Federal Circuit has distinguished "between cases in which only method claims

are asserted to have been infringed and cases ... where [the patentee] alleged infringement of all its

apparatus and method claims." Devices for Med., 822 F.2d at 1066. This court follows that

distinction here. See, ~ Power Integrations, Inc. v. ON Semiconductor Con,., 396 F. Supp. 3d

851, 861 (N.D. Cal. 2019); Intell. Ventures II LLC v. Sprint Spectrum L.P., No. 2:17-CV-00662-

JRG-RSP, 2019 WL 2959568, at *2 (E.D. Tex. Apr. 18, 2019) (unpublished), RPQtl and

recommendation adopted, 2019 WL 1987204 (E.D. Tex. May 6, 2019) (unpublished); Unwired

Planet,LLCv.Appleinc.,No. 13-cv-04134-VC,2017WL 1175379, at *4 (N.D. Cal. Feb.14,2017)

(unpublished); ContentGuard Holdings. Inc. v. Amazon.com, Inc., No: 2: 13-CV-1112-JRG, 2015

WL 11089750, at •2 (E.D. Tex. Aug. 10, 2015) (unpublished). Accordingly, the court denies

defendants' motion to dismiss plaintiffs' claims concerning the '822 patent.

                                                  B.
       Defendants note that plaintiffs allege infringement of both apparatus and method claims

under the •488 patent via the incorporation of the claims sheet in Exhibit 4 accompanying th~

complaint. See [D.E. 23] 6. Defendants then argue that plaintiffs had to comply with the marking

statute for both the apparatus and method claims in the •488 patent. See id. Plaintiffs respond that

their allegation in the complaint that the marking statute is inapplicable to the •488 patent suffices.

See [D.E. 27] 16; cf. Compl.    ,r 76 (alleging that "[t]he duty to mark under 35 U.S.C. §      287 is

inapplicable to the asserted claims of the '488 Patent''). Plaintiffs also contend it is uncertain they

"cannot prove any set of facts in support of their claim." [D.E. 27] 16. Moreover, plaintiffs argue

                                                ·9

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 9 of 13
that after alleging the marking statute was inapplicable, the burden shifted to defendants to identify

specific products that plaintiffs sold without the proper marking. See id. at 17-19.

        The court rejects plaintiffs' arguments and holds that plaintiffs had to plead compliance with

the marking statute concerning its claims under the '488 patent. Unlike its claims that defendants

infringed the '822 patent, plaintiffs do not limit their allegations only to infringements ofthe method

claims in the '488 patent but instead assert both method and apparatus claims. See Ex.4 [D.E. 1-4];

compare Compl. ,r 61 (noting the marking statute ''is inapplicable to the asserted method claims of

the '822 Patent'' (emphasis added)) with id. ,r 76 (noting the marking statute "is inapplicable to the

asserted claims of the '488 Patent'' (emphasis added)).

       By asserting both method and apparatus claims under the '488 patent, plaintiffs had to

comply with the marking requirement as to both claims, unless there was no tangible.item to mark.

SeeActiveVideo, 694F.3dat 1334; Crown Packaging, 559 F.3dat 1~17;Am. Med. Sys., 6F.3dat

1539. Plaintiffs did not do so. Instead, plaintiffs alleged that the marking statute did not apply to

their claims under the '488 patent. See Compl. ,r 76. That allegation is a legal conclusion. At the

motion to dismiss stage, this court need not accept a plaintiff's legal conclusions as true. See Iqbal,

556. U.S. at 678-79; Giarrantano, 521 F.3d at 302. Moreover, plaintiffs' legal conclusion that the

marking statute does not apply to their claims under the '488 patent is incorrect, and plaintiffs have

failed to allege any facts suggesting they complied with the marking statute or that no tangible item

exists to mark.

       In opposition, plaintiffs contend it is uncertain they "cannot prove any set of facts in support

oftheir claim." [D.E. 27] 16. To be sure, because plaintiffs' patents involve software, maybe there

is some set of facts showing there is no tangible item to mark, thus removing plaintiffs from the

holding in American Medical and ActiveVideo.            See Am. Med. Sys., 6 F.3d at 1538-39;

                                                  10

          Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 10 of 13
ActiveVideo, 694 F.3d at 1334. But whether such a set of facts might exist-a question this court

does not address-is irrelevant. Plaintiffs have only alleged a legal conclusion. And their arguments

opposing defendants' motion to dismiss identify no facts in their complaint as supporting their legal

conclusion that the marking statute is inapplicable to their claims under the •488 patent.

Accordingly, based on the facts pleaded in the complaint, plaintiffs would be precluded from

recovering damages at trial, even ifthey proved infringement. See Dunlap. 152 U.S. at 248; Crown

Packaging. 559 F.3d at 1316; Am. Med. Sys., 6 F.3d at 1537.

       The court also rejects plaintiffs' argument that defendants bear a burden of persuasion that

they have failed to meet. "[A]n alleged infringer who challenges the patentee's compliance with §

287 bears an individual burden of production to articulate the products it believes are unmarked

'patented articles' subject to § 287." Arctic Cat, 876 F.3d at 1368. An alleged infringer can satisfy

this "low bar" by putting ''the patentee on notice that he or his authorized licensees sold specific

unmarked products which the alleged infringer believes practice the patent.". Id. Defendants cleared

this low bar by arguing that plaintiffs' video games listed in the plaintiffs' complaint were unmarked

products. See [D.E. 23] 5 n.2; cf. 31A C.J.S. Evidence§ 189 (Aug. 2021) ("The burden ofproofis

satisfied by actual proofofthe facts ofwhich proofis necessary, regardless ofwhich party introduces

the evidence.").

       But even ifdefendants did not meet their burden, the outcome does not change. Defendants'

burden does not obviate plaintiffs' burden of pleading facts demonstrating compliance with the

marking statute to show plaintiffs will be entitled to damages should they prevail at trial. See

Dunlap, 152 U.S. at 248; Crown Packaging, 559 F.3d at 1316; Am. Med. Sys., 6 F.3d at 1537.

Without meeting their own burden, plaintiffs have failed to state a claim upon which this court can



                                                 11

          Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 11 of 13
grant relief. Accordingly, the court grants defendants' motion to dismiss plaintiffs' claims under the

'488 patent.

        Plaintiffs have requested leave to file an amended complaint, should the court grant all or part

of defendants' motion to dismiss. See [D.E. 27] 19 n.6. Dismissal under Rule 12(b)(6) is ''with

prejudice unless [the court] specifically orders dismissal without prejudice. That determination is

within the district court's discretion." Carterv. Norfolk:Cmcy:. Hosp.Ass'n, Inc., 761 F.2d970, 974

(4th Cir. 1985); see .Armstrong v. Cicy: of Greensboro, No. 1:15CV282, 2016 WL 1312037, at *2

(M.D.N.C. Mar. 31, 2016) (unpublished). "A dismissal under Rule 12(b)(6) generally is not final

or on the merits and the court normally will give plaintiff leave to file an amended complaint"

Ostrzenski v. Seigel, 177 F.3d 245, 252-53 (4th Cir. 1999) (quotation and emphasis omitted); see

.Armstrong, 2016 WL 1312037, at *2. This case involves software and plaintiffs might be able to

allege facts showing no tangible item exists to mark.4 Accordingly, the court dismisses the '488

patent claims without prejudice. Plaintiffs may file an amended complaint by September 30, 2021.

Cf. Rembrandt Wireless, 853 F.3d at 1382-84.

                                                 IV.

       In sum, the court GRANTS defendants' motion to dismiss [D.E. 22] claims alleging

infringement ofthe '488 patent, DENIES defendants' motion to dismiss claims alleging infringement

of the '822 patent, and DISMISSES WITHOUT PREJUDICE the portion of plaintiffs' complaint

pertaining to the claims under the '488 patent [D.E. 1]. Plaintiffs may file an amended complaint

not later than September 30, 2021. The court DENIES WITHOUT PREJUDICE the joint motion


       4
         Defendants argue that because the '822 patent claims end by requiring the display of an
image on a computer screen, the screen is a tangible item plaintiffs can mark. See [D.E. 23] 8;
[D.E. 28] 7. Defendants, however, cite no authority for this proposition, and the court declines to
dismiss the '488 patent claims with prejudice on that basis alone.

                                                  12

           Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 12 of 13
to stay [D.E. 48]. The parties may renew the motion to stay after the plaintiffs file an amended

complaint or after September 30, 2021, if plaintiffs do not file an amended complaint.

       SO ORDERED. This _J_ day of September, 2021.




                                                        J :SC. DEVER ill
                                                        United States District Judge




                                               13

          Case 5:20-cv-00223-D Document 49 Filed 09/03/21 Page 13 of 13
